MacLaughlin, Justice
(concurring specially).
In 1973 the Minnesota Legislature charged the commissioner of corrections (Minn. St. 242.32)—
“* * * with the duty of developing constructive programs for the prevention and decrease of delinquency and crime among youth and to that end shall cooperate with existing agencies and encourage the establishment of new agencies, both local and state-wide, having as their object the prevention and decrease of delinquency and crime among youth; and the commissioner shall assist local authorities of any county or municipality when so requested by the governing body thereof, in planning, developing and coordinating their educational, welfare, recreational and health activities or other constructive community programs, which have as their object the conservation of youth.”
In In re Welfare of J. E. C. v. State, 302 Minn. 387, 393, 225 N. W. 2d 245, 249 (1975), after observing that “[t]here can be no doubt but what our laws pertaining to the treatment and commitment of juveniles, theoretically at least, are grounded on the theory that appellant, and others like him, have a right to rehabilitative treatment,” we raised the question, left unanswered in that case, whether the court can mandate the Department of Corrections to establish a rehabilitative system for the small percentage of juveniles who cannot be rehabilitated under the present programs, but who could be treated, and thereby be saved *94from referral for adult prosecution, if such a program were available.
We further stated in J. E. C. (302 Minn. 398, 225 N. W. 2d 252):
“* * * [i] t seems that those reported decisions we have support, at least in part, [J. E. C.’s] claim that reference as an adult is improper under a situation similar to ours where the finding of lack of amenability to treatment or danger to the public is based upon the correctional authority’s failure to provide favorable treatment facilities.
“* * * We might add that there is a difference between placing low priority on programs for hard-core, hard-to-rehabilitate youth and providing no treatment or rehabilitation options at all for such youth.”
We remanded the J. E. C. case to the Hennepin County Juvenile Court for the purpose of holding an in-depth hearing to determine (302 Minn. 400, 225 N. W. 2d 253)—
“* * * (1) whether there is presently any program available for treatment for this and other similar juveniles; (2) if no program is available, whether it is feasible and possible to put together an effective program which could treat this and other similar juveniles; (3) if so, why has the Department of Corrections failed to make such a program available?”
Pursuant to this remand, the juvenile court judge conducted an in-depth hearing and made extensive findings of fact. The court found that no program is presently available in the juvenile system for the treatment of dangerous yet treatable juveniles and that—
“* * * [t]he Commissioner of Corrections has adopted as a deliberate policy that the ‘“certification” process (treating children as adults) must be used to place the juvenile offender in a secure facility,’ clearly intending that this be at St. Cloud. Thus by administrative fiat an appointive official has decided that children over 13 years of age who require security will be *95locked in long rows of stone and steel cages, mixed with the state’s most crime-prone and depraved young adults, freely admitting that their safety cannot be assured. The Commissioner provides no other place of security, thus giving the Courts no other alternative, and then states that he ‘cannot be held responsible for the generation of any additional commitments’ to the prisons.”
After an extensive discussion of the problem involved, the juvenile court judge further found:
“* * * It is possible and feasible to devise and emplace [a program for these juveniles], and with the benefits, and protections of the Juvenile Court, using the loss of privileges, of rights, and of liberty itself as the unacceptably unpleasant consequences. Correlated with the provision that the greater the threat the greater the loss of liberty, the program provides a high degree of public safety and, conversely, to change a significant number of Dangerous Youth into a goodly number of law-abiding citizens.”
At the same time he emphasized:
“* * * The public is entitled to be protected from dangerous citizens, thus no Dangerous Youth should be released if (a) he is guilty of homicide, robbery, rape, arson, aggravated assault, burglary of an occupied building, or unlawful possession of a gun, and (b) he is found by the Court after hearing to require security due to his proclivity for both violence and running, (c) The public should also be allowed a hearing upon request of the County Attorney whenever it is proposed to give a Dangerous Youth a substantial measure of liberty.”
The trial court failed to make specific findings as to why the Department of Corrections has not made such a program available. However, the commissioner of corrections testified at the hearing that his department has studied the question of whether to develop a separate secure facility for the treatment of hard*96core youth. Apparently based upon this study he concluded that it would be infeasible to develop such a separate secure facility. The commissioner of corrections testified that the department knew of “no program that will give any sort of guarantee [of successfully rehabilitating these youths].” He also suggested that given the small number of youths involved and the expense of constructing a secure facility it would be economically unsound to develop such a facility, especially in light of the correction department’s limited resources and other priorities. The commissioner also contended that Hennepin County could provide its own correctional program if it so chose under the community corrections statute (Minn. St. 401.01 to 401.16).
Both the Hennepin County juvenile court judge, Lindsay G. Arthur, and the commissioner of corrections, Kenneth Schoen, agree there is no alternative to committing certain hard-core dangerous juveniles to the state reformatory in St. Cloud. The difference between the two relates to a relatively small number of dangerous juveniles whom Judge Arthur believes can be rehabilitated, consistent with the purposes and directions of the juvenile court act, if a secure facility is provided for them by the state. This secure facility would be a substitute for placing them in an adult detention facility from which the possibility of their emerging as rehabilitated and useful citizens is not great.
In sum, this case presents a situation where two qualified and knowledgeable individuals in the field of youth correction have studied a complex problem and have arrived at different solutions. This court does not appear to be disposed, at least at this time, to attempt to resolve this dispute through judicial action, and I agree we are not in a position to prudently resolve these difficult questions of fact and policy.
Although I am confident that the commissioner of corrections has acted in good faith, I believe that the importance of this issue and the responsibilities of his office require him to carefully consider the detailed findings and proposals of the exceptionally *97experienced juvenile court judge of Hennepin County.1 I also urge that the legislature carefully study this matter with the purpose of deciding whether monies should be appropriated to the commissioner of corrections together with a legislative mandate that the commissioner provide the type of facilities requested by Judge Arthur.
All parties, and the legislature, should recognize the overriding importance of this issue to the youths involved, and to the public at large. It is essential that every step be taken to reach accord as to the best course of action to be followed and that the public good be the only consideration in reaching that accord.
I concur in the holding of the majority opinion.

 I note that the Minnesota Department of Corrections stated in its 1975 mission statement that “[t]he Department is committed to a thorough review of [the question of juvenile offenders whose cases indicate that their needs and those of society are best met in high-security settings] and will be developing a separate juvenile mission statement within the next year.”